DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application contains claims directed to the following patentably distinct species: 
***ELECT A SPECIES FROM EACH GROUP AND ELECT ONE SUB-SPECIES AND/OR ONE SUB-SUBSPECIES AS APPLICABLE.*** 
Group I: Distal End:
Species I: steerable hood Figs. 1A-F
Subspecies I (a): Figs. 2A-2B, Fluid Flow within open area 26  
Subspecies I (b): Fig. 3A hood 12 abuts distal end of catheter 16
Sub-Subspecies I(b)(1): Fig. 7C tubular support members 86 integrated into the hood 12 
Sub-Subspecies I(b)(2): Fig. 21B expandable membrane with imaging element positioned within
Subspecies I (c): Fig. 3B articulatable delivery catheter 48 located inside hood 12 
Sub-Subspecies I (c) 1: Fig. 4A pivotal support member 50 
Sub-Subspecies I (c) 2: Fig. 4B, 4D optical fibers 58 
Sub-Subspecies I (c) 3: Fig. 4C groove 60
Sub-Subspecies I (c) 4: Fig. 4E imaging element 64 placed along interior surface of hood 12 
Sub-Subspecies I (c) 5: Fig. 7A-7B helical anchor 84 extending out from delivery catheter
Species II: Fig. 21A membrane 278 and hood 210
Species III: Fig. 21B-21C membrane 278 
Subspecies III (a): Fig. 22B membrane 286 with working channel 288 
Subspecies III (b): Fig. 23 membrane 286 with energy transmitter such as laser optics 288  
Species IV: Fig. 24 NO hood but infrared camera and light source 292 
Group II Insertion section:
Species V: Figs. 6A-6C Balloons/anchors 76 along length of catheter 16 
Species VI: Figs. 11A-11E catheter lumen has keyhole configuration 
Species VII: Figs. 12A-12D steering guide 218/220 within catheter 16 
Species VIII: Figs. 13A-13C articulable segments 226 
Sub-Species VIII (a): Figs. 14A-14B ring-like articulatable segments 226 
Sub-Species VIII (b): Figs. 22A steerable sheath 284
Species IX: Figs. 15A-15D keyhole configuration and steerable guides 
Species X: Figs. 10A-20C push steering mechanism 272
Group III System:
Species I: Fig. 8A system used with imaging device 
Species II: Fig. 8B system is handheld 
Species III: Fig. 25A-25D system with handle having multiple tools.

 The species are independent or distinct because each species recites mutually exclusive characteristics of a distal end of an endoscope, insertion section of an endoscope, and a system of an endoscope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 4 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species each define alternative constructions of an device and system. Each species has distinctly difference structural components within the device and system, such as but not limited to: steerable hoods, pivotal support members, optical fibers, expandable membrane, articulating segments, steering mechanisms, multiple tools, handheld device, and imaging devices. 
Therefore, the patentably indistinct species have acquired separate status in the art of their different classifications, such as but not limited to, A61B1/008, A61B1/00082, A61B1/00085, A61B1/0051, A61B1/0052, A61B1/015, A61B1/018, A61B1/05, A61B1/3137, A61M25/0147, A61B1/00016, A61B1/005 and A61M25/04, etc., and the patentably indistinct species require different field of text searching (e.g. searching different class/subclass or electronic resources, or employing different search strategies or search quarries) that focus on the varying components listed above. 
Examiner did not make a telephone call to Applicant seeking a provisional election since the restriction requirement is complex. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) including to ***ELECT A SPECIES FROM EACH GROUP AND ELECT ONE SUB-SPECIES AND ONE SUB-SUBSPECIES AS APPLICABLE.***  and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795